Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  
DETAILED ACTION

The amendments and arguments filed Feb. 16, 2022 are acknowledged and have been fully considered.  Claims 1-18 are now pending and are now under consideration.  

OBJECTIONS/REJECTIONS WITHDRAWN

The objection to claim 5 is withdrawn in light of the claim amendments.

Information Disclosure Statement
No Information Disclosure Statements have been filed with the present application.  Applicants are reminded of their duty to disclose patents and publications relevant to the patentability of the instant claims.  

Claim Rejections - 35 USC § 112(b) or (pre-AIA ) 35 USC § 112 (2nd Par.)
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claims 1-18 are indefinite in the recitation "wherein X is succinyl, glutaryl, maleyl, or fumaryl comprising acidic or basic side chains" in claim 1.  The recitation "side chains" 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-6, 8, 9, and 11-18 are rejected under 35 U.S.C. 102(b) as being anticipated by LEONE-BAY (US 2006/0040953; Priority to Aug. 23, 2004).
The applied reference has a common inventor with the instant application.  Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under 35 U.S.C. 102(e).  This rejection under 35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not the invention "by another," or by an appropriate showing under 37 CFR 1.131.  

Leone-Bay discloses preparation of fumaryl-diketopiperazine (FDKP)-Insulin microparticles (title; abstract; [0009], [0092]; Examples 1, 7).  In the preparation method illustrated by Leone-Bay, 5 g of FDKP was suspended in 75 mL of deionized water (providing a solution of fumaryl-diketopiperazine (FDKP) of the instant invention) since the FDKP forms a suspension in water, it will be in the form of particles (forming particles of the instant invention).  Insulin was added to the suspension and pH was adjusted.  The resulting mixture of insulin and FDKP was filtered and spay-dried to obtain a dry powder ([0099]).  This anticipates instant claims 1-6.  
Regarding claims 8 and 9, Leone-Bay teaches the use of stabilizing agents and one or more pharmaceutically acceptable carriers ([0002], [0081]-[0082]).  
Regarding claims 11-14, Leone-Bay teaches, "The present inventors have unexpectedly determined that the particles of the present invention, have aerodynamic performance which improves with increasing content of a biologically active agent which has not been seen with other particles.  The respirable fraction (% rf), the percentage of particles between 0.5 and 5.8 microns in diameter, of the spray dried particles of the present invention increases with increasing insulin content, rather than decreasing as was expected" ([0073]).  Although the Leone-Bay does not teach the specific percentage of the respirable fraction recited in the claim, the respirable fraction is taught to depend on the content of the active agent in the composition.  Leone-Bay teaches that the % load of the active agent is 25-50% (Table 5).  
Leone-Bay teaches, "Compared to a control formulation prepared by lyophilization, the spray-dried particles demonstrated superior insulin stability as measured by insulin degradation (FIG. 4; [0104]).  Further, Leone-Bay teaches that rugocity which is the ratio of the specific area and the surface area calculated from the particle size distribution and particle density may be controlled to provide dried particles having particular characteristics by spray drying parameters ([0076]).  
It is noted that the claims are product-by-process type claims due to the limitation "an aqueous suspension … is spray dried to obtain".  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See MPEP § 2113.  Leone-Bay teaches spray drying and that this process results in advantages over lyophilization (Fig. 4; [0104]).  Thus, Leone-Bay reads on the instant claims 15-18 since the same process performed with the same materials must result in the same properties.  

Claims 1-7, 11, 13, 15, and 16-18 are rejected under 35 U.S.C. 102(b) as being anticipated by CHEATHAM (US 2006/0099269; Priority to Aug. 23, 2004).
The applied reference has a common inventor with the instant application.  Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under 35 U.S.C. 102(e).  This rejection under 35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference 
The instant claims are drawn to an inhalable dry powder comprising microparticles of a diketopiperazine combined with an active agent, wherein the density of the powder is increased by spray drying.  
Cheatham discloses spray dried microparticle compositions for drug delivery to the pulmonary system comprising diketopiperazines (DKPs) and active agents including vardenafil and tadalafil (title; abstract; [0014], [0016], [0039]; claims 12, 13, 16, 26).  Cheatham teaches 2,5-diketo-3,6-di(4-fumarylaminobutyl)piperazine (FDKP) as the DKP ([0011]; Example 3).  The compositions are made by spray drying a suspension of the DKP and active agent ([0039]; claim 16).  
Regarding claim 13, Cheatham discloses the ratio of PDE5 inhibitor and diketopiperazine is 1:1.  
It is noted that the claims are product-by-process type claims due to the limitation "an aqueous suspension … is spray dried to obtain".  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See MPEP § 2113.  Cheatham teaches spray drying ([0039]; claim 16).  Thus, Cheatham reads on the instant .  

Claims 1-6 and 11-18 are rejected under 35 U.S.C. 102(b) as being anticipated by PFÜTZNER (Pfützner, A., et al. Diabetes Technol. Ther. (2002), 4(5), 589-594).
Pfützner discloses Technosphere™/Insulin as an effective approach for pulmonary delivery of human insulin (title; abstract).  Pfützner teaches that 3,6-bis [N-fumaryl-N-(n-butyl)amino]2,5-diketopiperazine (FDKP) self assembles in a mild acid environment (reads on a solution of diketopiperazine forming particles of the instant claim 1) into microspheres, and traps and micro-encapsulates any peptide such as insulin that is present in the solution (reads on providing a solution of active ingredient of the instant claim 1).  Once dried the particles become suitable vehicle for pulmonary delivery to systemic circulation (reads on drying of the particles of the instant claim 1) (bridging pgs. 590-591).  Although Pfützner does not expressly teach the drying technique used, the Pfützner is considered to read on the instantly claimed dry powder for at least two reasons.  
First, Technosphere™/Insulin appears to be exactly the same product instantly claimed.  Note that an inherent feature (in this case, the use of spray drying to create Technosphere™/Insulin) need not be recognized at the time of the invention.  See MPEP § 2112(II).  In the absence of objective evidence to the contrary, the Technosphere™/Insulin reads on the instant claims.  
Second, the instant claims are product-by-process type claims due to the limitation "an aqueous suspension … is spray dried to obtain".  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  
Claims 11-15 recite various properties of the composition which are considered to flow from the materials an process used to form said materials into a dry powder composition for inhalation.  Absent evidence to the contrary, Pfützner reads on the instant claims 11-18 since the same process performed with the same materials must result in the same properties.  

Claims 1-6 and 11-18 are rejected under 35 U.S.C. 102(b) as being anticipated by STEINER (US 2004/0096403; Pub. May 20, 2004).
Steiner discloses methods for pulmonary drug delivery by forming microparticles of the drug and diketopiperazine (title; abstract; claims 3, 9).  Steiner teaches the drug is preferably a peptide or protein such as insulin, calcitonin, and other hormones, ([0009], [0070], [0072]; claims 5, 11).  The most preferred diketopiperazine is fumaryl 2,5-diketo-3,6-di(4-fumarylaminobutyl)piperazine (FDKP) ([0022]-[0035], [0054]).  Steiner teaches 
The instant claims are product-by-process type claims due to the limitation "an aqueous suspension … is spray dried to obtain".  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See MPEP § 2113.  
Claims 11-15 recite various properties of the composition which are considered to flow from the materials an process used to form said materials into a dry powder composition for inhalation.  Steiner teaches spray drying ([0043]).  Thus, Steiner reads on the instant claims 11-18 since the same process performed with the same materials must result in the same properties.  
Further regarding claims 13-14, Steiner teaches the drug loading ranges from 0.1-50% when using DKPs, and exemplifies microparticles having about 2.5% drug loading by weight ([0081], [0105]).  

Response to Arguments

Applicants' arguments have been fully considered but are not persuasive.  Applicants argue that claim 1 has been amended and asserts that Leone-Bay does not teach all of the claim limitations (response, p. 8).  
The examiner cannot agree.  Irrespective of the indefiniteness issue caused by the 
Applicants argue that claim 1 has been amended and assert that Cheatham and Pfützner do not teach the limitations (e.g., properties) now recited (response, p. 9).  
The silence of prior art references to features that necessarily occur due to the spray drying process does not represent a patentable difference over the instant claims.  Since Cheatham (and Leone-Bay) teaches the same materials made by the same process (spray drying), the functional limitation(s) is/are considered inherent because the prior art structure is substantially identical to that of the claimed invention.  Further, the Technosphere™/Insulin of Pfützner appears to be exactly the same product instantly claimed, absent evidence to the contrary.  Even if Technosphere™/Insulin was not made by spray drying, no evidence has been made of record to show a patentable (structural) difference between Technosphere™/Insulin and the instantly claimed product.  Until such evidence has established a patentable difference between the two products, Technosphere™/Insulin is considered to read on the instant claims.  
The MPEP states that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP § 2112.01.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  
Applicants argue that claim 1 has been amended and asserts that Steiner does not teach all of the claim limitations.  Applicants also argue that Steiner teaches away from the instant claims (response, pgs. 9-10).  
The examiner cannot agree.  First, Steiner does not "teach away" from the claimed invention.  Nowhere dote Steiner require lyophilization.  As pointed out by applicants, Steiner's teaching says, "the microparticles will be stored in dry or lyophilized form" (emphasis added).  Spray dried powders are dry and an artisan would understand that they do not require further lyophilization.  Further, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 

Claims 1-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over LEONE-BAY (US 2006/0040953; Priority to Aug. 23, 2004) in view of CHEATHAM (US 2006/0099269; Priority to Aug. 23, 2004).  
The applied reference has a common inventor/assignee with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131(a); or (3) an oath or declaration under 37 CFR 1.131(c) stating that the application and reference are currently owned by the same party and that the inventor named in the application is the prior inventor under pre-AIA  35 U.S.C. 104 as in effect on 
The teachings of Leone-Bay are presented supra, and are incorporated herein.  Leone-Bay does not teach vardenafil as an active ingredient.  
Cheatham discloses spray dried microparticle compositions for drug delivery to the pulmonary system comprising diketopiperazines (DKPs) and active agents including vardenafil and tadalafil (title; abstract; [0014], [0016], [0039]; claims 12, 13, 16, 26).  Cheatham teaches 2,5-diketo-3,6-di(4-fumarylaminobutyl)piperazine (FDKP) as the DKP ([0011]; Example 3).  The compositions are made by spray drying a suspension of the DKP and active agent ([0039]; claim 16).  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to use the DKP matrix of Leone-Bay to deliver a known inhalable drug such as vardenafil.  One would be motivated to do so if one desired to treat erectile dysfunction (per Cheatham).  

Claims 1-6 and 8-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over STEINER (US 2004/0096403; Pub. May 20, 2004) in view of EDWARDS (US 6,956,021; Filed Aug. 25, 1999).  
Steiner discloses methods for pulmonary drug delivery by forming microparticles of the drug and diketopiperazine (title; abstract; claims 3, 9).  Steiner teaches the drug is preferably a peptide or protein such as insulin, calcitonin, and other hormones, ([0009], [0070], [0072]; claims 5, 11).  The most preferred diketopiperazine is fumaryl 2,5-diketo-
The instant claims are product-by-process type claims due to the limitation "an aqueous suspension … is spray dried to obtain".  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See MPEP § 2113.  
Claims 11-15 recite various properties of the composition which are considered to flow from the materials an process used to form said materials into a dry powder composition for inhalation.  Steiner teaches spray drying ([0043]).  Thus, Steiner reads on the instant claims 11-18 since the same process performed with the same materials must result in the same properties.  
Further regarding claims 13-14, Steiner teaches the drug loading ranges from 0.1-50% when using DKPs, and exemplifies microparticles having about 2.5% drug loading by weight ([0081], [0105]).  
While Steiner teaches spray drying, and properly anticipates claims 1-6 and 11-18, Edwards is cited to further show both the obviousness of using spray drying and the properties that result from using this process.  Additionally, Steiner does not teach the use of stabilizing agents, a deficiency cured by Edwards.  
Edwards discloses spray drying to prepare stable protein particles for inhalation (title; abstract; col. 4, lines 22-33).  The process results in improved aerodynamic performance (col. 9, line 37 to col. 11, line 7), increased protein stability (col. 3, lines 54-56; col. 4, lines 63-67; col. 5, lines 26-43; claims 1, 19-20, 37-40) and density (col. 4, lines 45-49; col. 8, lines 4-21) relative to lyophilization.  Edwards specifically teaches tap densities less than 0.4 g/ml, less than about 0.1 g/ml or less than about 0.05 g/ml (abstract; col. 9, lines 37-41; claims 12-14, 30-32).  Edwards teaches the spray dried particles may include excipients such as lactose (col. 7, line 65 to col. 8, line 3).  Edwards invites the artisan to optimize the properties of the composition by adjusting the polymers used (col. 8, lines 14-60), which further supports the combination with Steiner.  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to use the DKP matrix of Steiner in a spray drying process.  In doing so, one would have expected the resulting dry powder to feature improved protein stability, density, and aerodynamic performance characteristics (per Edwards).  

Claims 1-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over STEINER (US 2004/0096403; Pub. May 20, 2004) in view of EDWARDS (US 6,956,021; Filed Aug. 25, 1999) and RUEGG (US 2006/0147520; priority to Jul. 26, 2004).  
The teachings of Steiner and Edwards are presented supra, and are incorporated herein.  
The references do not teach vardenafil as an active ingredient.  However, the choice of active ingredient is well within the purview of the artisan in this field based on 
For instance, Ruegg discloses treatment of pulmonary hypertension with an dry microparticle formulation for inhalation (title; abstract; [0007], [0011]).  Ruegg teaches vardenafil (Levitra®) as a suitable active agent for use in this dosage form ([0009]-[0010], [0442], [0465]-[0473]).  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to use the DKP matrix of Steiner to deliver a known inhalable drug such as vardenafil.  One would be motivated to do so if one desired to treat pulmonary hypertension and/or erectile dysfunction (per Ruegg).  

Response to Arguments

Applicants' arguments have been fully considered but are not persuasive.  Applicants argue that claim 1 has been amended and asserts that Leone-Bay and Cheatham do not teach all of the claim limitations (response, pgs. 10-11).  
The silence of prior art references to features that necessarily occur due to the spray drying process does not represent a patentable difference over the instant claims.  Since Cheatham (and Leone-Bay) teaches the same materials made by the same process (spray drying), the functional limitation(s) is/are considered inherent because the prior art structure is substantially identical to that of the claimed invention.  The MPEP states that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP § 2112.01.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

U.S. Patent No. 7,820,676
Claims 1-18 are non-provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-3 and 6-13 of U.S. Patent No. 7,820,676 optionally in view of EDWARDS and RUEGG.  Although the conflicting claims are not identical, they are not patentably distinct from each other 

U.S. Patent No. 8,039,431
Claims 1-18 are non-provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 8,039,431 optionally in view of EDWARDS and RUEGG.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope of the '431 claims anticipates or renders obvious that of the instant claims.  The difference between the two claim sets is that the '431 claims recite a dry powder made by the method of claim 1, which includes a step of spray drying to obtain improved pharmaceutic properties as compared to dry powders obtained by lyophilization.  '431 claims 1-14 recite the same features/properties (e.g., amount of active agent, aerodynamic performance, improved stability, increased density) as recited in instant claims 2-18.  Thus, the entire scope of the instant claims is rendered obvious since the instant claims are an obvious variation of the '431 claims.  

U.S. Patent No. 8,512,932
Claims 1-18 are non-provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 8,512,932 optionally in view of EDWARDS and RUEGG.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope of the '932 claims anticipates or renders obvious that of the instant claims.  The difference between the two claim sets is that the '932 claims recite a dry powder made by the method of claim 1 or 17, both of which include a step of spray drying to obtain improved pharmaceutic properties as compared to dry powders obtained by lyophilization.  '932 claims 1-15 and 20-24 recite the same features/properties (e.g., amount of active agent, aerodynamic performance, improved stability, increased density) as recited in instant claims 2-18.  Thus, the entire scope of the instant claims is rendered obvious since the instant claims are an obvious variation of the '932 claims.  

U.S. Patent No. 9,241,903
Claims 1-18 are non-provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9,241,903 optionally in view of EDWARDS and RUEGG.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope of the '903 claims anticipates or renders obvious that of the instant claims.  Like the instant claims, the '903 claims recite a dry powder made by a spray drying method to obtain improved pharmaceutic properties as compared to dry powders obtained by lyophilization.  '903 claims 1-18 and 20-24 recite the same features/properties (e.g., amount of active agent, aerodynamic performance, improved stability, increased density) 

Response to Arguments

Applicants' arguments have been fully considered but are not persuasive.  Applicants defer addressing the double patenting until the claims are otherwise allowable (response, p. 11).  
Since the no allowable subject matter has been indicated and applicants have not taken action to overcome the double patenting rejections, these rejections are maintained.  

Summary/Conclusion
Claims 1-18 are rejected.  
Applicants' amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin S Orwig whose telephone number is (571)270-5869.  The examiner can normally be reached Mon.-Fri. 7AM-4PM (with alternate Fridays off).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached Mon.-Fri. at (571)270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

	
	/Kevin S Orwig/           Primary Examiner, Art Unit 1658